Citation Nr: 1039117	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  05-11 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for coronary artery 
disease (CAD), hypertensive cardiovascular disease, status post 
acute sub-endocardial infarction, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Veteran and A.M.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from December 1976 to April 1981.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted separate ratings for hypertension (10 
percent) and for CAD, hypertensive cardiovascular disease, status 
post acute sub- endocardial infarction (30 percent), both 
effective December 13, 2001.  

Prior to the May 2003 rating decision, a combined 30 percent 
evaluation had been in effect for CAD, hypertensive 
cardiovascular disease, hypertension, status post acute sub-
endocardial infarction.  A rating for hypertension was initially 
established pursuant to a July 1981 rating decision, at which 
time a 10 percent evaluation was implemented.

The Veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in July 2007.  A transcript of the 
hearing is of record.  The Board remanded this case in November 
2007 and October 2008.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).





FINDINGS OF FACT

1.  The Veteran's hypertension has not been characterized by 
diastolic blood pressure that was predominantly 110 or greater, 
or by systolic blood pressure that has been predominantly 200 or 
greater.

2.  The Veteran's CAD, hypertensive cardiovascular disease, 
status post acute sub-endocardial infarction, has not resulted 
acute congestive heart failure, or workload of greater than 3 
metabolic equivalents (METs), but not greater than 5 METs, or 
left ventricular dysfunction with an ejection fraction (LVEF) of 
30 to 50 percent.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic 
Code 7101 (2010).

2.  The criteria for a rating in excess of 30 percent for CAD, 
hypertensive cardiovascular disease, status post acute sub-
endocardial infarction, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.104, 
Diagnostic Code 7005 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, a VCAA letter dated in December 2002, prior to the initial 
adjudication of the claim, informed the Veteran of all three 
elements required by 38 C.F.R. § 3.159(b), as stated above.  

Regarding the duty to assist, the Veteran's pertinent medical 
records have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  There is 
no objective evidence indicating that there has been a material 
change in the service-connected disability since the Veteran was 
last examined.  38 C.F.R. § 3.327(a).  

The recent January 2009 examination and addendum are thorough and 
supported by the record.  This examination is adequate as the 
claims file was reviewed, the examiner reviewed the pertinent 
history, examined the Veteran provided findings in sufficient 
detail, and provided rationale.  See Steff v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that "the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the Veteran).


Ratings

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased-rating 
claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007) (Board finding that veteran had disability "at 
some point during the processing of his claim," satisfied 
service connection requirement for manifestation of current 
disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  
In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States 
Court of Appeals for Veterans Claims ("the Court") found no basis 
for drawing a distinction between initial ratings and increased 
rating claims for applying staged ratings.  Accordingly, it was 
held that ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  In this case, there has not been a material 
change in the disability level and a uniform rating is warranted.

The Veteran is currently assigned a 10 percent rating for 
hypertension under Diagnostic Code 7101.  Diagnostic Code 7101 
provides a 10 percent disability rating where diastolic pressure 
is predominantly 100 or more; systolic pressure is predominantly 
160 or more; or where an individual has a history of diastolic 
pressure that is predominantly 100 or more requiring continuous 
medication for control.  A higher 20 percent disability rating 
may be assigned if diastolic pressure is predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  Diastolic 
pressure of 120 or more is rated at 40 percent disabling, and a 
maximum 60 percent disability rating is warranted for diastolic 
pressure of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 
7101.

The Veteran's CAD is currently rated as 30 percent disabling 
under Diagnostic Code 7005.  Under that diagnostic code, a 30 
percent rating is warranted for coronary artery disease with a 
workload of greater than 5 METs but not greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, or 
evidence of cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.  The next higher rating of 60 percent 
requires more than one episode of acute congestive heart failure 
in the past year, or workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  Finally, a 100 percent 
rating is warranted for CAD resulting in chronic congestive heart 
failure; or workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 percent.  
38 C.F.R. § 4.104, Diagnostic Code 7005.

In December 2002, correspondence was received from the Veteran in 
which he requested a higher rating for his heart disabilities.  
Therafter, he was examined by VA several times and his private 
and VA records were received.  

Private records of Jeffrey Kahn, M.D., dated June to September 
2001 reflect diagnoses of hypertension and CAD.  The Veteran's 
blood pressure readings were 150/90 and 150/96.  

On a January 2003 VA examination, it was noted that the Veteran 
had an echocardiogram which was fair.  He had concentric left 
ventricular hypertrophy.  His valves were normal.  His left 
ventricular function was normal.  His ejection fraction was 55 to 
60 percent.  There were no regional wall abnormalities.  His 
aortic root was normal.  His Doppler was suboptimal, with E/A 
reversal.  There was no pericardial effusion.  His supine blood 
pressure was 100/70 and his standing was 90/70.  The diagnoses 
were normal left ventricular ejection systolic function; 
hypertension, well controlled; and CAD.  

The Veteran was examined by VA in February 2008.  At that time, 
his blood pressure readings were 130/78, 130/80, and 132/78.  The 
examiner indicated that the hypertension had no significant 
effects on his occupation or activities of daily living.  

In May 2008, the Veteran underwent a CAD examination.  His 
electrocardiogram (EKG) did not reveal any acute ST changes.  The 
examiner indicated that the Veteran should undergo a left heart 
catherization and possible prophylactic cranial irradiation (PCI) 
and angiogram prior to the completion of a VA examination. 

In January 2009, the Veteran was afforded another VA examination 
and an addendum was provided in April 2009.  It was noted that 
the Veteran had undergone the left heart catherization which 
revealed non-obstructive CAD.  The examiner noted that there was 
no history of congestive heart disease.  The Veteran was 
continuously taking medication and had a history of fatigue, 
dizziness, and dyspnea on severe exertion.  He did not have 
syncope or angina.  A cardiac evaluation was performed.  Stress 
test yielded a workload of 4 METs because the Veteran was unable 
to go any further due to his Charcot foot and use of a cane.  
However, he indicated that he could walk multiple miles if the 
foot was not an issue.  LV ejection fraction was greater than 50 
percent.  His EKG was also normal.  The diagnosis was 
nonobstructive CAD with no evidence of heart failure.  It was 
noted that the Veteran was not employed.  The examiner stated 
that the CAD did not cause effects on daily activities.  The 
examiner provided an addendum since the METs testing was 
incomplete.  He indicated that since the Veteran was able to walk 
2 blocks, and climb 1 flight of stairs, his estimates METs was 7-
10.  

The claims file contains a voluminous amount of VA clinical 
records which document treatment for hypertension and for CAD.  
The Veteran's hypertension has been described as being 
uncontrolled, fair, and controlled.  The Board has thoroughly 
reviewed these records.  At no time was the Veteran's 
hypertension characterized by diastolic blood pressure that was 
predominantly 110 or greater, or by systolic blood pressure that 
has been predominantly 200 or greater.  The diastolic readings 
were predominantly 100 or below.  A few readings were over 100, 
but not reaching 110.  The systolic pressure readings were all 
under 200.  LV ejection fraction testing revealed findings all 
over 50 percent.  See, for example, June 29, 2006 VA outpatient 
record.  

Additional private records were also received from Leon F. Kraft, 
M.D.,  which contained a blood pressure reading of 143/89 and 
noted that the Veteran's hypertension was uncontrolled.  

Thus, the evidence shows that the Veteran's blood pressure 
readings are not characterized by diastolic blood pressure that 
was predominantly 110 or greater, or by systolic blood pressure 
that has been predominantly 200 or greater.  His CAD has not 
resulted acute congestive heart failure, or workload of greater 
than 3 METs, but not greater than 5 METs, or left ventricular 
dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  
Although his METs was shown to be 4 on the latest examination, it 
was explained that this was due to his foot disability.  When the 
examiner reassessed what the estimated METs would be, he stated 
7-10.  In addition, as noted, the Veteran's LVEF has been over 50 
percent and he has not had congestive heart failure.  
Accordingly, increased ratings for hypertension and CAD , 
hypertensive cardiovascular disease, status post acute sub-
endocardial infarction, are not warranted.  

In determining whether a higher rating is warranted for service-
connected disabilities, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against increased ratings for 
hypertension and CAD, hypertensive cardiovascular disease, status 
post acute sub-endocardial infarction.  

In denying the claims for higher ratings, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's heart disabilities 
with the established criteria found in the rating schedule for 
heart disabilities shows that the rating criteria reasonably 
describes the Veteran's disability levels and symptomatology; as 
discussed above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his heart disabilities.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the heart disabilities as a VA examiner 
indicated that there was no such interference, or with usual 
daily activities.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the Veteran has not shown in this case is that the service-
connected heart disabilities' manifestations have resulted in 
unusual disability or impairment that has rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

An increased rating for service-connected hypertension is denied.

An increased rating for CAD, hypertensive cardiovascular disease, 
status post acute sub-endocardial infarction, is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


